EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

1.	Authorization for this examiner’s amendment was given in an interview with Liza Dahm on 09/21/2021.

The application has been amended as follows: 

Please amend paragraph [001] of the specification:

[001] This application is in continuation of U.S. Nonprovisional Patent Application Number 15/671,051, entitled “SECURE MEDICAL DATA TRANSMISSION”, filed on August 7, 2017, issued on [[_____]] August 13, 2019 as U.S. Patent No. [[_____]] 10/382,442, which is a continuation of U.S. Nonprovisional Patent Application Number 15/361,605, entitled "SECURE MEDICAL DATA TRANSMISSION", filed on November 28, 2016, issued on August 8, 2017 as U.S. Patent No. 9,729,554, which is a continuation of U.S. Nonprovisional Patent Application Number 14/298,352, entitled "SECURE MEDICAL DATA TRANSMISSION", filed on June 6, 2014, issued on November 29, 2015 as U.S. Patent No. 9,509,695, which is a continuation of U.S. Nonprovisional Patent Application Number 14/085,388, entitled "SECURE MEDICAL DATA TRANSMISSION", filed on November 20, 2013, issued on May 22, 2014 as U.S. Patent No. 8,868,768, which claims priority to U.S. Provisional Patent Application Number 61/728,580, entitled "SECURE MEDICAL DATA TRANSMISSION", filed on November 20, 2012, which are all hereby incorporated by reference for all purposes. This application is also a continuation of U.S. Nonprovisional Patent Application Number 13/907,167 which is entitled IMAGE BASED MEDICAL DIAGNOSTIC SYSTEMS AND PROCESSES" and U.S. Nonprovisional Patent Application Number 13/907,304 which is entitled "IMAGE BASED MEDICAL REFERENCE SYSTEMS AND PROCESSES" both of which were filed on May 31, 2013, both of which claim priority to U.S. Provisional Patent Application Nos. 61/674,773 (entitled "System and Method for Image-Based Reporting and Analysis of Radiological Data" and filed on July 23, 2012), 61/666,492 (entitled System and Method for Image-Based Reporting and Analysis of Radiological Data" and filed on June 29, 2012) and 61/654,007 (entitled "System and Method for Image-Based Reporting and Analysis of Radiological Data" and filed on May 31, 2012), and all of which are hereby incorporated by reference for all purposes. 


Please cancel claims 2, 4, 6-10, 12, 14, 16, 17 and 20.

Please add claims 21-29.

Claims 1, 3, 5, 11, 13, 15, 18, 19, and newly added claims 21-29, now renumbered as claims 1-19, are allowed.


Claim 1 (Currently Amended). A method of accessing secure data, the method comprising: 
requesting, by a web module of a first user device on a first network from an application web server on an external network, presentation on the first user device of one or more diagnostic interfaces generated by [[an]] the application web server; wherein the one or more diagnostic interfaces provide image icons, selection of a portion of which automatically prepares one or more diagnoses of test results 
providing, by the application web server, the one or more diagnostic interfaces to the first user device for presentation;
initiating transmission by the first user device via the one or more presented on the first user device, of a request to the application web server for presentation on a medical data presentation module of the first user device of secure data related to at least one of the one or more diagnostic interfaces wherein the secure data is stored on a secure data administrator on the first network, wherein the application web server is restricted from directly accessing the secure data, the medical data presentation module and the application web server and the web module 
receiving, by the web module of the first user device from the application web server, instructions generated by the application web server facilitating communication between a HIP module executing on one or more processors on the first network and the secure data administrator, the instructions related to the presentation of the secure data on the medical presentation module, wherein the instructions include a key, and wherein the HIP module is restricted from accepting incoming communication initiated by the application web server; and 
transmitting, by the web module of the first user device to the HIP module, at least a portion of the instructions including the key, module is communicably coupled to ;
determining, by the HIP module, that the key is valid and translating the at least the portion of the instructions; and
transmitting, by the HIP module, the translated instructions to the secure data administrator, wherein processing of the translated instructions by the secure data administrator allows the secure data administrator to push at least a portion of the secure data to the medical data presentation module of the first user device for presentation.

Claim 3 (Currently Amended). The method of claim 1 wherein the secure data comprises at least one of , test results, patient information, or electronic medical record information


Claim 5 (Currently Amended). The method of claim 1 wherein the instructions comprise a format readable by 

Claim 11 (Currently Amended). The method of claim [[7]] 1 further comprising establishing a connection between the HIP module web server module 

Claim 13 (Currently Amended). A system comprising: 
an application external network, wherein the external network is external to a first network on which a first user device resides, wherein the application web server comprises: 
a first memory storing application device instructions; and 
a first processor configured to execute one or more application device instructions to: 
generate, in response to a request from a web module of the first user device, one or more diagnostic interfaces to be presented on a first user device; wherein the one or more diagnostic interfaces provides image icons, selection of which automatically prepares one or more diagnoses of test results;
providing, by the application web server, the one or more diagnostic interfaces to the first user device for presentation; 
receive a second the web module of [[a]] the first user device, via at least one of the generated one or more diagnostic interfaces, for presentation on a medical data presentation module of the first generated one or more diagnostic interfaces;on the first network;the application web server is restricted from directly accessing the secure data, and wherein the medical data presentation module and the secure data administrator are restricted from accepting incoming communication initiated by the application web server and the web module 
generate first instructions facilitating communication between a HIP module on the first network and the secure data administrator, the first instructions related to the presentation of the medical data presentation module , wherein the first instructions include a key, and wherein the HIP module is restricted from accepting incoming communication initiated by the application web server ; and 
initiate transmission of first instructions to the first user device; and 
the system further comprising the HIP module residing on the first HIP module configured 

, via one or more processors accessible by the HIP module, one or more 
receive at least a portion of the first instructions including the key from the web module of the first user device;
determine that the key is valid and translating the first instructions; and 
transmit at least a portion of the translated first instructions to the secure data administrator, wherein processing of the translated first instructions by the secure data administrator allows the secure data administrator to push at least a portion of the secure data to the medical data presentation module of the first user device for 
wherein the HIP module is restricted from accepting incoming communication initiated by the application web server 

Claim 15 (Currently Amended). The system of claim 13 further comprising the first user device, wherein the first user device comprises: 
a third memory storing first user device instructions; and 
a third processor configured 
request, via the web module of the first user device, access to the secure data through one or more of the generated one or more diagnostic interfaces; and  121Attorney Docket No.: 8368-028002PATENT 
receive, via the web module, the first instructions from the application web server to allow access to the secure data on the medical data presentation module of the first user device.


Claim 18 (Currently Amended). The system of claim 13 wherein the secure data comprises at least one of test results, patient information, electronic medical record information, or diagnostic images.

Claim 19 (Currently Amended). The system of claim 13 wherein the HIP module resides on a HIP server.

Claim 21 (Newly Added). The system of claim 13 wherein the first instructions comprise a format readable by the secure data administrator.

Claim 22 (Newly Added). The system of claim 13 wherein the one or more HIP instructions further comprise establish, via the HIP module, a connection between the HIP module and the application web server.

Claim 23 (Newly Added). The system of claim 13 wherein the secure data comprises breast imaging, and wherein the one or more diagnoses of test results are based on breast imaging.

Claim 24 (Newly Added). The method of claim 1 wherein the secure data comprises breast imaging, and wherein the one or more diagnoses of test results are based on breast imaging.

Claim 25 (Newly Added). The system of claim 13 wherein the image icons of the one or more diagnostic interfaces comprises at least a portion of at least one of one or more CT scans, one or more mammograms, one or more radiographs, one or more MRI scans, one or more PET scans, one or more ultrasounds, or one or more other medical imaging exams.

Claim 26 (Newly Added). The method of claim 1 further comprising:
	receiving, by the application web server, one or more follow up test results for a plurality of patients;
	determining, by the application web server, one or more outcomes to associate with image icons based on previously received image icon selections for the plurality of patients and the received one or more follow up test results;
	receiving, by the application web server from the first device, selection of the one or more of the image icons through the one or more generated diagnostic interfaces for a new patient;
	determining, via the application web server, one or more outcomes for the new patient based on the received selection of the one or more of the image icons for the new patient and the determined one or more outcomes to associate with image icons.

Claim 27 (Newly Added). The method of claim 1 further comprising:
	receiving, at the application web server, a selection of one or more of the image icons from the first user device through the one or more diagnostic interfaces;
	automatically generating a report comprising the one or more diagnoses of the test results based on the selected one or more image icons.

Claim 28 (Newly Added). The method of claim 27 wherein at least one of the one or more diagnostic interfaces further comprises association icons, wherein each of the association icons indicates a relationship between two or more of the image icons of the one or more diagnosis interfaces when selected, and wherein the automatically generated report comprises:
	retrieving one or more templates including words comprising a diagnosis based on the selected one or more image icons and one or more association icons selected via the one or more diagnostic interfaces presented on the first user device; and
	generating the report is further based on the one or more templates.

Claim 29 (Newly Added). The method of claim 1 further comprising:
	receiving, at the application web server, a selection of one or more anatomical locations from the first user device via the one or more diagnostic interfaces;
	restricting, by the application web server, selection of one or more of the image icons until the selection of the one or more anatomical locations has been received from the first user device via the one or more diagnostic interfaces.

Claim 30 (Newly Added). The method of claim 1 wherein at least two of the image icons of the one or more diagnostic interfaces comprises:
	a first breast image comprising a representation of lymph nodes proximate a breast; and
	a second breast image comprising a transverse view of a breast.

Claim 31 (Newly Added). The method of claim 1 further comprising:
	receiving, at the application web server, a selection of one or more of the image icons from the first user device through the one or more diagnostic interfaces;
	receiving, at the application web server via at least one of the one or more diagnostic interfaces presented on the first user device, a request for reference information associated with at least one of the selected one or more of the image icons; and
	retrieving, by the application web server, a first set of reference information from a database based on at least one of the selected one or more of the image icons, wherein reference information in the database is indexed based at least partially on one or more relationships to one or more of the image icons; and
	allowing, by the application web server on the first user device via at least one of the one or more diagnostic interfaces, presentation of the first set of reference information. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The closest prior art does not explicitly disclose a web module of a first user device on a first network requesting and being provided with presentation of diagnostic interfaces from an application web server external to the first network, the diagnostic interfaces generated by the application web server and providing selectable image icons to automatically prepare diagnoses test results, the first user device using the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Kirovski et al.		US 8,214,890 – accessing a server using a secure connection through a trusted device.

Harrington et al.	US 9,495,511 – providing webpages for displaying medical data subject to authentication of a data access request.

Goldthwaite et al.	US 2004/0019564 – routing secure information to be authenticated between devices over a first and second network.

Kim et al.		US 2006/0025670 – enabling remote access to medical images in the form of screens or web pages for security and viewing of information.

Bishop et al.		US 2006/0242159 – viewing, manipulating and transmitting medical images.

McLaren et al.	US 2010/0306858 – multi-level authentication for medical data access.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629.  The examiner can normally be reached on Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451